EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. M. Paul Qualey, Jr. on 29 August 2022, wherein clarifying amendments to claims 2, 4, and 18 were discussed.

The application has been amended as follows:
Claim 2, line 5 has been amended to replace the phrase “associated with” with the term - - of - -.

Claim 4 has been amended to read:
4. The system of claim 1, wherein, in computing the exercise amount when the current training type is one of the at least two full-body training types, the processor is further configured to:
compare the orientation change of the single wearable device with the common vector and the determination threshold according to the selected one of the computing models associated with the current training type to provide a comparing result;
increment an accumulated trigger count [if] based on the comparing result [meets the determination threshold] unless a freeze condition occurs[, wherein the freeze condition corresponds to a predetermined number of comparing results meeting the determination threshold occurring with a freeze time threshold]; and
compute the exercise amount, with respect to the current training type, based on the accumulated trigger count or on a training time and the current training type.

Claim 18 has been amended to read:
18. The method of claim 15, wherein, in computing the exercise amount when the current training type is one of the at least two full-body training types, the processor is further used to:
compare the orientation of the single wearable device with the common vector and the determination threshold according to the selected one of the computing models corresponding to the current type to provide a comparing result;
increment an accumulated trigger count [if] based on the comparing result [meets the determination threshold] unless a freeze condition occurs[, wherein the freeze condition corresponds to a predetermined number of comparing results meeting the determination threshold occurring within a freeze time threshold]; and
compute the exercise amount, with respect to the current training type, based on the accumulated trigger count or on a training time and the current training type.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the amendments discussed above, have placed the claims in condition for allowance. None of the prior art teaches or suggests, either alone or in combination, a system comprising a processor having processor circuitry configured to compare a set of matching orientation changes corresponding to a current training type and an orientation change of a single wearable device with respect to a determination threshold until a target status associated with the current training type has been attained, in combination with the other claimed elements. None of the prior art teaches or suggests, either alone or in combination, a method comprising performing the step described above, in combination with the other claimed steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791